FILED
                             NOT FOR PUBLICATION                            APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROSA GUILLERMINA BLANCO,                         No. 10-73814

               Petitioner,                       Agency No. A088-965-787

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Rosa Guillermina Blanco, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. See Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      Blanco does not challenge the BIA’s finding that she did not establish past

persecution. Substantial evidence supports the BIA’s finding that Blanco failed to

establish that a protected ground, including membership in a social group or a

political opinion, would be a central reason for her being targeted. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from . . . random violence by gang

members bears no nexus to a protected ground.”). In light of our conclusion, we

need not reach Blanco’s other contentions regarding withholding of removal.

Thus, her withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     10-73814